DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-5, in the reply filed on July 1, 2022 is acknowledged.

2.	Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.

3.	Claims 1-5 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 12/20/2019 and 04/12/2021 have been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of JP 2017-124578 was received by the Office on December 20, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (Veterinary J. 2012, 194, 332-337; listed on 12/20/2019 IDS).
	Christensen et al. teach a method that comprises measuring the levels of serum amyloid A (SAA) in serum samples obtained from various species of animals (dogs, cats and horses) with an immunoassay that uses a monoclonal anti-human SAA antibody (see abstract), which is directly on point to the method of present claims 1 and 4 (with respect to “a plurality of species”). The assay used by Christensen was a latex agglutination turbidimetric (LAT) immunoassay (see Assay under “Materials and methods” p. 333), which addresses present claim 5.  
Christensen concludes that the reliability of the LAT immunoassay using monoclonal anti-human SAA antibodies was found to be acceptable for determination of SAA in canine, feline and equine serum with comparable inter- and intra-assay imprecision across the species (see under “Discussion”, left column, p. 335). Accordingly, the monoclonal anti-SAA antibody used in the LAT immunoassay by Christensen meets the limitation of an animal species cross-reactive anti-SAA monoclonal antibody, as in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (Veterinary J. 2012, 194, 332-337; listed on 12/20/2019 IDS) in view of Syversen et al. (Scand. J. Immunol. 1994, 39, 88-94; listed on 04/12/2021 IDS) and Hirano et al. (US Patent No. 6,375,949 B1; listed on 04/12/2021 IDS).
The reasons why the teachings of Christensen et al. anticipate the invention of present claims 1 and 4-5 are discussed above. In brief, Christensen teaches a method for measuring serum amyloid A (SAA) in serum samples obtained from a variety of animal species, such as dogs, cats and horses, with a latex agglutination turbidimetric (LAT) immunoassay that comprises the use of multi-animal species cross-reactive anti-SAA monoclonal antibodies.  Christensen also teaches that the monoclonal antibodies used in the LAT were selected to optimize cross-reactivity to different animal species, instead of being optimized for human use only (see right column, last paragraph, at p. 335). Christensen also teaches that the LAT assay was developed in collaboration with EIKEN Chemical Company for measurements of canine, feline, and equine SAA (See under “Assay” at p. 333).
However, Christensen does not teach that the anti-SAA monoclonal antibody recognizes an epitope in the vicinity of the 90th residue of the human SAA1 protein sequence (SEQ ID NO: 1), as in claim 2, or that the epitope is amino acid residues in the 80th to the 90th positions of mature human SAA1 (SEQ ID NO: 1) or corresponding amino acid residues in other mature serum amyloid A proteins.
Syversen et al. teach the structural comparison of sheep serum amyloid A to human SAA and SAA of other animal species, including cow, horse, dog, cat, mink, rabbit, mouse, and hamster. Syversen indicates that there is a rather conserved area in the C-terminal region of SAA, which is not shared with amyloid A (AA) protein (SAA being the precursor of AA, with SAA being larger with an extension in the C-terminal end) (see 1st paragraph under Introduction at p. 88; and p. 92, right col. 1st full paragraph). According to Syversen, positions 100-102 (Ser-Gly-Lys or SGK) are conserved in almost every species investigated and is a consensus phosphorylation site for protein kinase C (see p. 92, right col. 1st full paragraph). Note that these conserved amino acid residues described by Syversen correspond to residues 88-90 (SGK) of the amino acid sequence of instant SEQ ID NO: 1.  See also Figure 3 of Syversen, which shows consensus regions with invariable residues. In particular, Syversen shows that among the different animal species analyzed, residues 90-92 and 94-105 of SAA (corresponding to residues 78-80 and 82-93 of the sequence of instant SEQ ID NO: 1) are largely invariant, highly conserved residues across multiple species of animals.
Thus, based upon the teachings of Syversen, one of ordinary skill in the art would have recognized that the sequence comprising at least residues 100-102 of SAA (which is residues 88-90 of the instant SEQ ID NO: 1) is a highly conserved C-terminal area, and therefore this region would have been recognized as a common epitope across various animal species.
Consistent with the teachings of Christensen, Hirano et al. disclose methods for measuring SAA levels in a subject, which method uses various monoclonal anti-SAA antibodies as part of a LAT immunoassay. Hirano teaches the production of thirteen anti-SAA monoclonal antibodies having high affinity for human SAA (see Figure 1; col. 4 lines 30-40; and col. 9 lines 15-30). One of the antibodies was found to bind to an epitope that comprises the SGK sequence of SAA (i.e., residues 88-90 of instant SEQ ID NO: 1) (see Figure 4). Thus, Hirano demonstrates that it is possible to produce a monoclonal antibody that recognized an epitope in the vicinity of residue 90 of SEQ ID NO: 1, or else in the region of residues 80-90 of SEQ ID NO: 1.  Notably, the assignee for the ‘949 patent by Hirano is Eiken, such as in the Christensen reference.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected a monoclonal antibody that recognizes an epitope comprising amino acid residue 90 of human SAA (SEQ ID NO: 1), such as the conserved sequence that includes residues 88-90 (SGK) as taught by Syversen, for use in the LAT immunoassay of Christensen and thereby arrive at the presently claimed invention.  Given the teachings of Syversen, the artisan would have been motivated to have selected such a monoclonal antibody because the epitope comprising the 90th residue of SAA (SEQ ID NO: 1) is disclosed to be a highly conserved invariant region across a number of different animal species, and therefore would be expected to be cross-reactive with may different animal species’ SAA proteins. Given the demonstrated use of an LAT assay in Christensen that was developed in conjunction with Eiken Company to detect multiple animal species SAA, and the demonstration of monoclonal antibodies that bind to an epitope comprising the 90th residue of instant SEQ ID NO: 1 in a patent (Hirano) to which Eiken is an assignee, the artisan would have had a reasonable expectation that a monoclonal antibody recognizing an epitope comprising K90 of SAA could be successfully produced and used in a LAT assay to measure SAA in a plurality of animal species.  Therefore, the combination of prior art references renders obvious the presently claimed invention of claims 1-5. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 10 and 12-13 of copending Application No. 16/637,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a method of measuring SAA in a sample obtained from a dog using a latex turbidimetric immunoassay that comprises an anti-SAA antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
9.	No claims are allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Miura K et al. Generation and use of site-specific antibodies to serum amyloid A for probing amyloid A development. J. Immunol. 1990, 144, 610-613.  Teaches the production of antibodies directed against the C-terminus of SAA2 protein, wherein the immunogen used to produce the antibodies was residues 84-103 of SAA2 , which comprises the SGK conserved sequence of SAA.



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649